Citation Nr: 1036120	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-25 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include social phobia, depression, anxiety, and 
dysthymic disorder.

2.  Entitlement to service connection for sleep apnea, to include 
as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for sleep apnea, 
to include as secondary to a psychiatric disorder, is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The competent medical opinions on the question of whether the 
Veteran's current psychiatric disorder is etiologically related 
to service are in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for an acquired psychiatric 
disorder are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for an acquired psychiatric disorder, the Board finds 
that all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this case, the Board observes that the Veteran's treatment 
records are negative for any diagnoses of a psychiatric disorder.  
Service personnel records reveal that while on active duty, the 
Veteran was Absent Without Leave during two different periods.  
He underwent official counseling and reprimands for not being 
present at formation and not being at his assigned place at the 
assigned time.  He received an expedited discharge for a failure 
to meet acceptable standards for continued military service.  It 
was noted that the Veteran had a poor attitude, lack of self-
discipline, and an inability to adapt socially or emotionally to 
a military way of life.

VA treatment records from January 1999 through November 2009 
reveal that the Veteran has received ongoing psychiatric 
treatment.

In a May 2007 letter, J.S., M.D., a VA psychiatrist, explained 
that she was treating the Veteran for a diagnosis of Social 
Phobia.  She wrote that after joining the Army, the Veteran's 
social anxiety symptoms increased markedly.  She recorded the 
Veteran's statements that he felt socially ostracized and 
couldn't handle being around all of the people in the military.  
She opined that it was very likely that the Veteran's social 
phobia was exacerbated and permanently worsened during the 
adverse experience of feeling ostracized and humiliated during 
his Army service.

On VA examination in May 2008, C.S., Ph.D., a VA psychologist, 
reviewed the Veteran's military and medical history.  She 
commented on the treatment notes and letter provided by Dr. S.  
After interviewing the Veteran and conducting psychological 
testing, she provided an Axis I diagnosis of Major Depressive 
Disorder and an Axis II diagnosis of Paranoid Personality 
Disorder.  She opined that the Veteran's symptoms were best 
explained by Paranoid Personality Disorder and not Social Phobia, 
as the anxiety that is typically associated with social phobia 
does not contain paranoid ideation.  She further opined that the 
Veteran's Major Depressive Disorder was likely secondary to his 
Paranoid Personality Disorder.

In an August 2008 letter, Dr. J.S. reviewed the May 2008 VA 
examination report and opined that the Veteran did have a 
personality disorder, but he also had Social Phobia, as 
manifested by his fearing social situations because they would be 
humiliating and embarrassing.  She drew specific examples from 
the Veteran's treatment notes.  She included information from a 
psychiatry article to explain how social support affected people 
in the military.  She further commented on how the Veteran did 
not receive support from his command and fellow soldiers while in 
the military, and drew on the Veteran's personnel records to 
support her conclusion.  She opined that the preponderance of the 
evidence supported diagnoses of Major Depression or Dysthymic 
Disorder and Social Phobia.  She indicated that there was every 
reason to believe that the stress of feeling ostracized and lack 
of support by his fellow military members and commanders worsened 
his depressed mood and his social anxiety.

In a July 2009 letter, Dr. J.S. remarked that the Veteran had 
diagnoses of Dysthymic Disorder and Social Phobia.  She included 
excerpts from the Diagnostic and Statistical Manual of Mental 
Disorders Fourth Edition, Text Revision (DSM-IVTR) for the 
diagnoses of Dysthymic Disorder and Social Phobia and highlighted 
the areas that pertained to the Veteran.  She opined that the 
Veteran's history was consistent with Dysthymic Disorder of early 
onset.  She said that the Veteran's military experiences 
adversely affected the course of his mental illnesses.  She 
further concluded that the onset of the Veteran's disorders was 
in early adulthood.

The Board finds that the evidence regarding the Veteran's current 
psychiatric disorder is in equipoise.  Although in her May 2008 
opinion, VA psychologist Dr. C.S. opined that the Veteran's 
current psychiatric disabilities all stemmed from a personality 
disorder, she acknowledged that the Veteran had numerous 
psychiatric difficulties and appeared to rely on only one 
symptom, paranoia, to determine that the Veteran's problems all 
stemmed from an Axis 2 disorder as opposed to an Axis 1 disorder.  
Contrastingly, Dr. J.S. appears to have considered all of the 
Veteran's symptoms as a whole in forming her opinions and 
diagnoses.

Ultimately, the Board finds the opinion of Dr. J.S. persuasive.  
Dr. J.S. is a VA psychiatrist, and in her three letters, she drew 
on information corroborated by the Veteran's service personnel 
records.  She quoted from the DSM-IVTR.  She cited to specific 
incidents in the Veteran's life.  She provided adequate reasons 
and bases for her opinion which provided the necessary nexus 
between the Veteran's current Social Phobia and Dysthymic 
Disorder and his active service.  Therefore, resolving all doubt 
in the Veteran's favor, service connection for an acquired 
psychiatric disorder is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for sleep apnea is 
warranted.

The Veteran has asserted two different theories of entitlement 
for service connection for sleep apnea.  First, he has claimed 
that a direct connection exists between his sleep apnea and his 
active duty.  Second, he has claimed that his sleep apnea is 
secondary to his acquired psychiatric disorder.

The Board recognizes that while the Veteran's service treatment 
records are negative for any diagnoses of sleep apnea, the 
Veteran's personnel records reveal that he received official 
counseling for being late for formation and for not being at his 
assigned place at his assigned time.  Additionally, as of this 
decision, service connection is in effect for an acquired 
psychiatric disorder.  No medical opinion is of record concerning 
the etiology of the Veteran's sleep apnea.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  Considering 
the problems displayed in the Veteran's service personnel 
records, as well as the presence of his service-connected 
psychiatric disorder, the Board finds that medical examination 
and an opinion by an appropriate physician would be helpful in 
resolving the claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify whether 
the Veteran has current sleep apnea.  Then, 
with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
had its onset in or is medically related to 
service, or is secondary to the Veteran's 
service-connected acquired psychiatric 
disorder.  In rendering the requested 
opinion, the physician should specifically 
consider the in- and post-service treatment 
records, as well as the Veteran's 
contentions.

2.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed.  All 
applicable laws and regulations should be 
considered.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


